Case 3:19-cv-01977-MEM-DB Document 9 Filed 01/09/20 Page 1 of 7

Superintendent/Warden

Wayne County Correctional Facility
44 Mid Wayne Drive

Honesdale, PA 18431
Case 3:19-cv-01977-MEM-DB Document9 Filed 01/09/20 Page 2 of 7

Kevin Bishop, Warden

Wayne County. Correctional Facility
44 Mid.Wayne Drive

Honesdale, PA 18431
 

 

Case 3:19-cv-01977-MEM-DB Document 9 Filed .01/09/20 - Page 3of7
Case 3: 19s -cv-01977 -MEM- ‘PB Document 4 Filed 11/19/19 ‘Page 2 OFS ee

AO 358 Rev. O1A093: Notice of a Lawsuit and: Request to Waive Service ofa: Sidenmnons

UNITED STATES DISTRICT COURT
forthe

Made Donic’ of LA

  

 

 

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

(Name of the defendant or - ifthe defendant is a corporation, partnership, oF association - an officer or agent authorized tovreceive service)
Why: are. you getting this?

A lawsuit has benn filed wvitist you, or the-entity yan represent, in oie sourt winder the. umber shown above.
A copy ofthe somplaint i is attached,

 
  
 
 

 

This? bs nota summons, or an

    

01
waiver within:
from the date shown below, which ts the date this nolice was sent. Two copies of th formare bial, along: with
a stamped, self-addressed envelope or other prepaid means for r retuming one copy. You may keep t the other soapy:

by. 5
Gays lee at ae Yeusi 30 shay, or al least 60 days ay tie defendant is:

What happens next?

   
 

Ifyou return the signed waiver, Twill file it with the enurt, 7 he action en ‘proceed as sif wi had been served
on the date the waiver is filed, but no. summons will be served on you and you will have 60 days from. the date this notice
js sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial: district of
the United States).

 

If you de not return-the signed waiver within the time Indicated, | will arrange to have the summons and complaint
“served on you. And I will ask the court to-require you, or the ‘entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

T eertify that this. request is. being sent to-you on the date below.

Date: | 2 [4030 . a os
: Signature of the attorney or unrepresented party

Printed name”

 

 

 

Address

 

“Banal address

   

 

Telephone manber

 

 
Case 3:19-cv-01977-MEM-DB Document9 Filed 01/09/20 Page 4 of 7

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

William Moore
Plaintiff
Vv.

Kevin Bishop, etal.
Defendant

Civil Action No. 3:19-CV-1977

ee i

WAIVER OF THE SERVICE OF SUMMONS

To: William Moore
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 01/09/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:

 

Signature of the attorney or unrepresented party

Kevin Bishop

 

Printed name of party waiving service of surimons Printed name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or.a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if.a summons had been served.
Case 3:19-cv-01977-MEM-DB Document9 Filed 01/09/20 Page 5 of 7

Wayne County Correctional Facility
44-Mid Wayne Drive
Honesdale, PA 18431
Case 3:19-cv-01977-MEM-DB Document 9 Filed.01/09/20:: Pa Je 6 of 7
Case’ 3:19-cv- “D197 MEM- DB. Document 4 Filed AuLorig Page 3 of 3

AQIOB (Rev T/09) Notiecal's Lanysuit and Requast 49 Waive Service ofa Summons Sneed
mea wei ee

UNITED D STATES DISTRICT Courr

for the

wh doe Tatreth a

Civil Action No. 2 | 6. Cr ~ f “14 /

   

  

To:

 

 

(Name i the f Lenint OP» “fe the edn isa 1 corporation paarbie a: associotion = aan potion eer-OF Fagen. suihored fo. receive e service) oe

‘Why are you eee this? =

A A copy of srthe enlist ig attache

This.is nota summons, or an official notice from the court. 1119 a request that, to. avoid: ‘expenses, you waive formal il:
service of a summons by signing: and retuming the enclosed waiver. To avoid these expenses, you must return the si igned:
waiver within gO. Mays (give atdoust 30 days, or at least 60-days if the defondint is outside any juctcial districtaf the United Stowe) —
from the dateshown below, which isthe date this notice was sent. “Two copies of the waiver form are enclosed, slong with
a stamped, self-addressed envelope or other prepaid means for retuming one: eR. You may keep the other copy.

What happens next?

if you-return the signed waiver, Twill file i it with the court. The action will then proceed as if you had been served po
on the date the waiver is filed, but no. surmmons will be served on you: and ‘you will have G0 days fom the date this notice:
ig sent (see the date below) to answer tie complaint (or 90 days if this notics is s sent to you outside any judicial district of
the United States).

Ifyou do notretan the signed ‘waiver. within the time. indicated, i will arrange to have. the.summons and complaint
served-on you. And. will ask the. court to. require you, or: the-entity you represent, to pay” the expenses of nak service.

Please read the enclosed statement about the duty te. avoid unnevessary expenses.

L certify that this request is being sent to you-on the datie below.

eas tf fro2e_ | | 2
no, enone Signature of the attarney or unrepresented party:

Printed same

 

 

 

Address

 

\ Bomall addeese

 

Telephone aumber

 

 
Case 3:19-cv-01977-MEM-DB Document9 Filed 01/09/20 Page 7 of 7

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

William Moore

 

 

Plaintiff

Vv. ) Civil Action No, 3:19-CV-1977
Kevin Bishop, et al. )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: William Moore
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from 01/09/2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If! fail to do so, a default judgment will be entered against me or the entity I represent.

Date:

 

Signature of the attorney or unrepresented party

Wayne County Prison

 

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located-in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
